DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on November 12, 2019. 
This office action is in response to amendments and/or Remarks filed on January 28, 2022. In the current amendment, claims 1, 3-7, and 9 are amended. Claims 2, 8, and 10 are cancelled. Claims 1, 3-7, and 9 are pending. 
In response to amendments and/or Remarks filed on January 28, 2022, the claim Objections applied to claim 5, made in the previous office action, have been withdrawn.  
In response to amendments and/or Remarks filed on January 28, 2022, the 35 U.S.C. 103 rejections, made in the previous office action, have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
This claim recites: 
	“when the node depending only on the node representing the experimental operation is not present in the input graph…”
This recitation lacks clarity because if the node is not present in the graph, it is unclear which node “the node” is actually referring to. For purposes of examination, this will be interpreted as the following - when the input graph does not contain only nodes that depend on a single node. 


Regarding Claim 7, 
This claim recites: 
	“when the node depending only on the node representing the experimental operation is not present in the input graph…”
This recitation lacks clarity because if the node is not present in the graph, it is unclear which node “the node” is actually referring to. For purposes of examination, this will be interpreted as the following - when the input graph does not contain only nodes that depend on a single node.

Regarding Claim 9, 
This claim recites: 
	“when the node depending only on the node representing the experimental operation is not present in the input graph…”
This recitation lacks clarity because if the node is not present in the graph, it is unclear which node “the node” is actually referring to. For purposes of examination, this will be interpreted as the following - when the input graph does not contain only nodes that depend on a single node.

Dependent claims are rejected due to being dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is directed to An experimental design optimization device comprising: one or more memories storing instructions; and one or more processors…, which is directed to a machine, one of the statutory categories. 

Claim 1 recites the following limitations: 
a first reception unit that receives, as an input, a graph including: a plurality of nodes representing experimental operations; a plurality of nodes representing results of the operations; and edges representing cause-and-effect relationships between the experimental operations and the operation results;
a second reception unit that receives, as an input, either information indicating the degrees of cause-and-effect relationships between the experimental operations and the operation results or past experimental results from which the strength of each cause-and-effect relationship is used for estimation; and
an output unit that: 
when a node depending only on a node representing an experimental operation is present in the input graph, decides to perform an experiment of the experimental operation that the node depends on, and outputs the decided experimental operation; and
when the node depending only on the node representing the experimental operation is not present in the input graph and a node depending on a node representing an operation result is present, identifies a most likely operation in order to achieve a combination of input values based on the input information or the past experimental results, and outputs the identified operation.

This/These limitation(s) require performing experiments based on node dependency given a graph that contains nodes and degrees of cause and effect relationship between nodes. This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper. Thus, claim 1 recites an abstract idea. 

The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are: 
one or more memories storing instructions; and 
one or more processors configured to execute the instructions to implement:

Instructions to apply the abstract idea on generic computer components (one or more memories storing instructions; and one or more processors configured to execute the instructions to implement:) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Therefore, claim 1 is directed to an abstract idea. 	Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (one or more memories storing instructions; and one or more processors configured to execute the instructions to implement:) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Therefore, claim 1 is subject matter ineligible. 

Regarding Claims 3-6, 
Claims 3-6 depend on claim 1, and only includes additional mental process limitations (Claim 3: wherein the output unit calculates an implementation probability of values that can be taken by the nodes representing the results based on past experimental results and identifies an operation that achieves a highest implementation probability of the values that can be taken; Claim 4: wherein the output unit outputs a plurality of nodes depending only on nodes representing the experimental operations, as nodes able to be experimented in parallel; Claim 5: wherein the output unit decides a number of experiments for each of a plurality of types of experiments according to a number of the plurality of types of experiments, which are identified for each of the nodes representing the results, on a predetermined number of all experiments; Claim 6: wherein the output unit decides to first experiment a node of a result depending only on a node of an operation). This/These claims do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible. 

Regarding Claim 7,
	Claim 7 is directed to An experimental design optimization method, which is directed to a process, one of the statutory categories. Claim 7 recites: An experimental design optimization method which executes a process similar to the steps performed by the system of claim 1 and has limitations similar to the system of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 7 remains subject matter ineligible. 

Regarding Claim 9,
Claim 9 is directed to A non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories. Claim 9 recites: A non-transitory computer readable information recording medium… which executes a process similar to the steps performed by the system of claim 1 and has limitations similar to the system of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 9 remains subject matter ineligible.


Response to Arguments
Claim Objections
Applicant’s argument:
“Claim 5 is objected to. Without any admissions, in view of the claim amendments, Applicant respectfully requests withdrawal of the objection.”

Response:
Applicant’s argument has been fully considered and is persuasive, the objection to claim 5 has been withdrawn due to amendments to claim 5. 

35 U.S.C. 112
Applicant’s argument: 
“Claims 1-10 are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Applicant respectfully traverses the rejections. Without any admissions, in view of the claim amendments, Applicant respectfully requests withdrawal of the rejections.”

Response: 
	The previous grounds of 35 U.S.C. 112(b) rejection applied to claims 1-10 have been withdrawn, however, claims 1, 3-7, and 9 remain rejected under 35 U.S.C. 112(b) as necessitated by amendments. 

35 U.S.C. 101
Applicant’s argument: 
“MPEP 2106.04(a)(2)(III)(A) states “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind.” Applicant respectfully submits the claimed features are not practically performed in the human mind, and therefore the claim does not recite a mental process.”
“Applicant respectfully submits claimed features involve computational complexity that
could not be practically performed in the human mind. Therefore, the claim does not recite subject matter that can be categorized as a mental process. Further, the claimed features also are not directed to mathematical concepts or certain methods of organizing human activity. Therefore, the claim does not recite subject matter that falls within any of the enumerated groupings shown above. In this way, the claim is patent eligible under Prong One of the revised Step 2A of the Alice test.”

Response: 
The limitations of claim 1, under broadest reasonable interpretation, are directed to mental processes, but for the recitation of generic computer components, because the limitations of claim 1 can be practically performed by a human mind or with assistance of pen and paper. Because the limitations of claim 1, under broadest reasonable interpretation, can be performed with assistance of pen and paper, the claims limitations fall within the mental process grouping of abstract ideas and is thus rejected under 101. 

Applicant’s argument:  
“Paragraphs [0007] through [0014] of the specification disclose related devices are not able to effectively reduce the number of experimental settings while providing improved calculation accuracy. As discussed in paragraphs [0058] and [0073] of the specification, the claimed features allow for a significant reduction in a number of experiments. Clearly reducing the number of experiments improves operational efficiency of a computer and reduces power consumption.
In this regard, the features recited in claim 1 improve the functioning of a computer. Accordingly, at least because the claimed features improve the functioning of a computer, claim 1 integrates any possible judicial exception into a practical application of that exception, and accordingly are patent eligible under Prong Two of the revised Step 2A of the Alice test.”

Response: 
Applicant’s argument is not commensurate with the claim limitations of claim 1. Claim 1 does not include any additional elements that improve the functioning of a computer. The additional elements of claim 1 are directed to generic computer components which do not represent a practical application of an abstract idea and cannot provide an inventive concept. Therefore, claim 1 remains rejected under 101. 

Applicant’s argument: 
“In particular, MPEP 2106.05(1)(A)(v) indicates that in evaluating Step 2B, an additional element or combination of elements “[adds] a specific limitation other than what is well- understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application,” has been found to qualify as “significantly more” when recited in a claim with a judicial exception.
As discussed below, the cited references do not teach or suggest the features of independent claim 1. Thus, it is clear independent claim 1 provides an “inventive concept,” and does not simply append well-understood, routine or conventional activities. Therefore, it is clear independent claim 1 recites significantly more than any allegedly abstract idea.”

Response: 
The analysis related to if an additional element is well-understood, routine, and conventional only applies to the additional elements present within the claim, it does not apply to the abstract idea itself. The additional elements present in claim 1 are directed to generic computer components, claim 1 does not include any other additional elements. Using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. 
Finally, the combination of Li and Yuan does teach amended claim 1. Please see pages 8-14 of this office action for a detailed analysis of claim 1. 

35 U.S.C. 103
Applicant’s argument: 
“Applicant respectfully submits independent claim 1 is patentable over the cited references because the cited references, whether considered alone or in combination, do not teach or suggest every feature that is claimed.

In particular, Li and Novaes, whether considered alone or in combination, do not teach or suggest determining an operation based on presence or absence of a node depending only on a node representing an experimental operation.”

Response: 
In response to amendments to independent claims 1, 7, and 9, the 35 U.S.C. 103 rejection has been withdrawn.  


Conclusion
Claims 1, 3-7, and 9 have been searched, but no prior art has been uncovered that can be relied upon to teach the amended claim limitations. 

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Yuan et al. (“Learning Optimal Bayesian Networks: A Shortest Path Perspective”) teaches creating an optimized Bayesian network with dynamic programming by recursively creating a Bayesian network. 
Fang et al. (“A MapReduce-Based Method for Learning Bayesian Network from Massive Data”) teaches using a map reduce algorithm to optimize a Bayesian network by scoring nodes in a parallel process

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125     

/BRIAN M SMITH/Primary Examiner, Art Unit 2122